Citation Nr: 0725305	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-41 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
cervical spine injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for scoliosis and 
congenital defect of the dorsal spine.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of left 
ankle fracture, claimed as torn ligaments.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a lower back 
disorder.

7.  Entitlement to service connection for residuals of 
typhoid fever.

8.  Entitlement to service connection for a heart disorder, 
claimed as secondary to Agent Orange exposure.

9.  Entitlement to service connection for high blood 
pressure, claimed as secondary to Agent Orange exposure.

10.  Entitlement to service connection for a left 
shoulder/arm disorder.

11.  Entitlement to service connection for a right shoulder 
disorder.

12.  Entitlement to service connection for arthritis.

13.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1966 to March 
1976, and from January 29, 1981 to February 11, 1981.  
Initially, the Board of Veterans' Appeals (Board) notes that 
the appellate issues originally included the question of 
service connection for lupus and multiple sclerosis; however, 
during the course of his testimony before a decision review 
officer at the originating agency, the veteran indicated that 
he was not pursuing those issue and they, accordingly, will 
not be considered at this time.  It is also noted that while 
it has been determined that evidence received since the last 
final denial of the claim for service connection for 
residuals of left ankle fracture warrants reopening of the 
claim, further development is now required.  This issue and 
the claims for service connection for hearing loss, 
sinusitis, lower back disorder, and a right shoulder disorder 
are addressed in the REMAND portion of the decision and are 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for residuals of cervical 
spine injury and scoliosis and congenital defect of the 
dorsal spine were denied in a January 1982 rating decision 
that was not appealed.

2.  The evidence submitted since the January 1982 rating 
decision pertinent to the claims for service connection for 
residuals of cervical spine injury and scoliosis and 
congenital defect of the dorsal spine, is either cumulative 
or redundant, does not relate to an unestablished fact 
necessary to substantiate the claims, and does not raise a 
reasonable possibility of substantiating the claims.

3.  A claim for service connection for residuals of ankle 
fracture was denied in a January 1982 rating decision that 
was not appealed.

4.  The evidence submitted since the January 1982 rating 
decision pertinent to the claim for service connection for 
residuals of left ankle fracture was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.

5.  Typhoid fever residuals have not been currently 
identified.

6.  A heart disorder has not been related to active service, 
as secondary to Agent Orange exposure or otherwise.

7.  The veteran's high blood pressure has not been related to 
active service, as secondary to Agent Orange exposure or 
otherwise.

8.  There is no diagnosis or finding of any disorder of the 
left shoulder/arm that has been related to active service.

9.  Arthritis has not been related to active service.

10.  There is no diagnosis or finding of any bilateral hip 
disorder that has been related to active service.


CONCLUSIONS OF LAW

1.  The January 1982 rating decision, which denied service 
connection for residuals of cervical spine injury, scoliosis 
and congenital defect of the dorsal spine, and residuals of 
ankle fracture, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2006); 38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. § 19.153 (1981).

2.  Evidence received since the January 1982 rating decision 
pertinent to the claims for service connection for residuals 
of cervical spine injury and scoliosis and congenital defect 
of the dorsal spine is not new and material, and these claims 
are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence has been submitted since the 
January 1982 with respect to the claim for service connection 
for residuals of left ankle fracture, and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

4.  Residuals of typhoid fever were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  A heart disorder was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).

6.  High blood pressure was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).

7.  A left shoulder/arm disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

8.  Arthritis was not incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2006).

9.  A bilateral hip disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  The record reflects 
that the veteran has been advised of the evidence necessary 
to substantiate his claims.

First, prior to the adjudication of the claims on appeal, the 
veteran was provided with a March 2003 letter that outlined 
the evidence necessary to substantiate his claims for service 
connection, including the type of evidence required to reopen 
his previously denied claims, and the obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Although the claims for service connection for arthritis and 
lupus were not identified specifically by name, the addition 
of these claims would not have required any change in the 
substance of the notice, and thus, the Board finds that the 
veteran was not prejudiced by this oversight.  An April 2006 
letter also advised the veteran of the bases for assigning 
ratings and effective dates.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Although the March 2003 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  With respect to the original claims for 
service connection, the Board finds that there is no 
obligation to furnish examinations and opinions in these 
claims as they are lacking in satisfactory evidence of 
current disability and/or in-service incurrence.  38 C.F.R. 
§ 3.159(c) (2006).  There is no obligation to provide the 
veteran with etiological examinations and opinions as to the 
veteran's new and material claims, as there is no obligation 
to furnish examinations in claims that have not been 
reopened.  Id.  

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for Residuals of 
Cervical Spine Injury, Scoliosis and Congenital Defect of the 
Dorsal Spine, and Residuals of Left Ankle Fracture

The record reflects that the original claim for service 
connection for residuals of cervical spine injury, a spinal 
disorder, and residuals of ankle fracture were denied by a 
January 1982 rating decision, at which time the RO found that 
the veteran's scoliosis and congenital defect of the dorsal 
spine were not disabilities for which service connection 
could be granted for VA benefits purposes, and that the 
evidence was against any link between any current residual of 
ankle fracture and cervical spine injury and the veteran's 
active service.  The veteran was notified of his right to 
appeal that decision in February 1982.  The veteran did not 
file a timely appeal with that rating decision and 
accordingly, the January 1982 rating decision became final 
when the veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the veteran's claims may only be reopened 
if new and material evidence is submitted.  

In this instance, since the January 1982 rating decision 
denied the claim for service connection for scoliosis and 
congenital defect of the dorsal spine on the basis that these 
were not disabilities for which service connection could be 
granted for VA benefits purposes, the Board finds that new 
and material evidence would consist of medical evidence that 
demonstrates that these disabilities were not congenital in 
nature and/or that they could otherwise be related to service 
by way of aggravation.  Since the decision denied the claims 
for service connection for residuals of cervical spine injury 
and ankle fracture on the basis that the evidence was against 
a link between any residual of cervical spine injury or ankle 
fracture and service, the Board finds that new and material 
evidence as to these claims would consist of medical evidence 
linking a current residual of left ankle fracture or cervical 
spine injury to service.  

In this regard, additional evidence received since the 
January 1982 rating decision consists of additional VA and 
private examination and treatment records, and written 
statements and testimony obtained from the veteran in August 
2005.

However, the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen the claims 
for service connection for residuals of cervical spine 
injury, and scoliosis and congenital defect of the dorsal 
spine.  More specifically, this evidence is not relevant or 
in any way probative as to whether the veteran's 
scoliosis/congenital defect of the dorsal spine should not be 
precluded from service connection under 38 C.F.R. § 4.9 
(2006) or otherwise entitled to service connection by 
aggravation.  In fact, the record now contains the medical 
opinion of the May 2006 VA spine examiner who concluded that 
it was less likely than not that the veteran's thoracic spine 
pain was related to military service.  Similarly, the 
evidence is not relevant or in any way probative as to 
whether there is any link between any current cervical spine 
disorder and service.  The veteran's post-service treatment 
records identify increased disability with respect to the 
cervical spine, but no medical evidence has been submitted 
that demonstrates a link between such disability and service.

The critical questions for the purpose of reopening these 
claims were and remain whether medical evidence has been 
submitted that disputes the January 1982 rating decision's 
finding that the veteran's scoliosis/congenital defect of the 
dorsal spine were not disabilities for VA benefits purposes 
or otherwise entitled to service connection by aggravation, 
and whether medical evidence has been submitted that reflects 
a link between a residual of cervical spine injury and 
service.  Merely showing the continuation of problems with 
respect to these areas of the body is not sufficient.  The 
Board also notes that the veteran's contentions as to these 
claims that maintain there is a relationship between a 
current residual of disability and service were essentially 
considered at the time of the January 1982 rating decision, 
and are therefore cumulative in nature.  Moreover, as a 
layperson, the statements of the veteran as to the existence 
of a spine disability that is related to service is of no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, the Board has no alternative but to conclude that 
the additional evidence received in this case as to the 
veteran's claims for service connection for residuals of 
cervical spine injury and scoliosis and congenital defect of 
the dorsal spine do not relate to unestablished facts 
necessary to substantiate the claims and thus is not 
material.  It is also not material because it is essentially 
redundant of assertions made at the time of the previous 
final denial in January 1982, and does not raise a reasonable 
possibility of substantiating the claims.  38 C.F.R. 
§ 3.156(a) (2006).

On the other hand, with respect to the claim for service 
connection for residuals of left ankle fracture, the Board 
notes that while the recent opinion of the May 2006 VA joints 
examiner may have linked current bilateral ankle disability 
to the veteran's military service based on the veteran's 
somewhat inaccurate history of his in-service ankle injuries, 
the examiner does indicate a review of the claims folder 
prior to reaching the opinion, and in the face of some 
evidence of treatment for left ankle complaints in service 
and the lack of any contradictory medical opinion, the Board 
will conclude that such an opinion would constitute evidence 
necessary to substantiate the veteran's claim for service 
connection for left ankle disability.  

Consequently, as to the veteran's claim for service 
connection for residuals of left ankle fracture, the Board 
finds that this additional opinion evidence was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for residuals of left 
ankle fracture is reopened.

III.  Entitlement to Service Connection for Residuals of 
Typhoid Fever, a Heart Disorder, High Blood Pressure, a Left 
Shoulder/Arm Disorder, Arthritis, and a Bilateral Hip 
Disorder  

Service medical records are silent as to treatment for 
typhoid fever, a heart disorder, high blood pressure, 
arthritis, or bilateral hip disability.  While they do 
reflect some treatment for left shoulder pain in October 
1975, the diagnosis was viral myositis, and there is no 
further indication that the veteran received treatment to his 
left shoulder/arm during service. 

There are also no medical treatment records documenting any 
treatment for arthritis or cardiovascular symptoms within one 
year of the veteran's discharge from service.  

The earliest post-service treatment records are VA records 
relating to a VA hospital admission to evaluate complaints of 
chest pain in 1978.  Electrocardiographic studies at this 
time revealed normal findings.  VA examination conducted in 
December 1981 revealed that while the veteran complained of 
pain in the shoulders, there was no diagnosis of any 
disability associated with the left shoulder.  Blood pressure 
was noted to be 126/80, and evaluation of the cardiovascular 
system revealed negative findings.  There were also no 
findings of systemic arthritis, bilateral hip disability, or 
residuals of typhoid fever.

VA and private examination and treatment record over the 
period of August 1997 to May 2006 do reflect a January 2006 
impression that included coronary artery disease (CAD) with 
angioplasty 1992 and hypertension, and gouty arthritis and 
degenerative joint disease (DJD) were noted as among the 
veteran's active medical problems that same month.  However, 
the Board could not locate current diagnoses or findings of a 
left shoulder/arm disorder, bilateral hip disability, or 
residuals of typhoid fever.

Analysis

The Board has carefully reviewed the record as to these 
claims and first notes that service connection may be granted 
for a disability arising from injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

Service connection for arthritis, organic diseases of the 
nervous system, and cardiovascular disease may be established 
based on a presumptive basis by showing that they manifested 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a) (2006).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e) (2006).  In addition, presumptive service connection 
is now warranted for prostate cancer that manifests itself to 
a degree of 10 percent at any time after exposure.

Turning first to the claim for service connection for any of 
these claimed disabilities on a presumptive basis based on 
exposure to Agent Orange, even conceding that the veteran was 
physically located in Vietnam and therefore presumed exposed 
to Agent Orange, the record simply does not reflect that he 
suffers from any disability that is entitled to presumptive 
service connection based on such exposure.  38 C.F.R. §§ 
3.307, 3.309 (2006).  Thus, the Board finds that his claims 
for service connection for any disorder on a presumptive 
basis based on exposure to Agent Orange is subject to denial 
as a matter of law.

In addition, under the basic statutory framework and the case 
law, it is also clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability."  Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Here, while the post-service treatment records do reflect 
continuing complaints of pain in multiple joints, including 
the shoulders, there are no current diagnoses or findings of 
a left shoulder/arm disorder, bilateral hip disability, or 
residuals of typhoid fever.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The Board also observes that 
although the veteran in good faith believes that he currently 
suffers from a left shoulder/arm disorder, bilateral hip 
disability, lupus, multiple sclerosis, and residuals of 
typhoid fever, he has not demonstrated any special training 
or education that enables him to diagnose a disability or to 
express an opinion on medical causation with respect to such 
disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran has also had the opportunity to provide evidence 
of current disability as to these claims, but has not come 
forward with such evidence.  

As for the remaining claims for service connection for a 
heart disorder, high blood pressure, and arthritis, the Board 
finds that there is sufficient evidence of the Board to 
conclude that the veteran currently suffers from heart 
disease, hypertension, and DJD.  However, as has been made 
plainly clear to the veteran over the pendency of his claims, 
in order to establish service connection there must also be 
medical evidence linking such disability to service, or in 
the case of arthritis and cardiovascular disease, to a period 
of one year following service.  Unfortunately, there is no 
such evidence.  In addition, the record reflects that while 
the veteran had been evaluated for complaints of chest pain 
in 1978, as of December 1981, evaluation of the veteran's 
cardiovascular system revealed negative findings and there 
were no diagnoses of systemic arthritis at that time.  
Records do not thereafter note CAD until 1992, and DJD and 
hypertension until much later, and at no time are these 
disabilities related to service.  Similarly, even if the 
Board were to have found current disability with respect to 
the veteran's claims for service connection for a left 
shoulder/arm disorder, bilateral hips disability, and 
residuals of typhoid fever, his claims would have still 
failed due to the lack of nexus evidence to service, or 
pursuant to applicable regulations, presumptive periods 
following service separation.  

In summary, in weighing the probative values of the veteran's 
statements on the one hand, and the lack of current findings 
or diagnoses, together with the lack of complaints or 
treatment during service and relevant diagnoses and findings 
until many years after service, the Board finds the latter to 
be of far more probative value, and that the preponderance of 
the evidence is clearly against these claims.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for residuals of cervical spine injury is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for scoliosis and congenital defect of the dorsal 
spine is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of left 
ankle fracture, claimed as torn ligaments, is reopened.

Service connection for residuals of typhoid fever is denied.

Service connection for a heart disorder is denied.  

Service connection for high blood pressure is denied.  

Service connection for a left shoulder/arm disorder is 
denied.  

Service connection for arthritis is denied.  

Service connection for a bilateral hip disorder is denied.

REMAND

Having determined that the opinion of the May 2006 VA joints 
examiner requires the reopening of the claim for service 
connection for residuals of left ankle fracture, as a result 
of the fact that the joints examiner may have linked current 
bilateral ankle disability to the veteran's military service 
based on the veteran's somewhat inaccurate history of his in-
service ankle injuries (the veteran reportedly stated that he 
sprained his left ankle in 1972 while playing football and 
that it was casted for several months whereas service medical 
records reflect that he injured his left knee and ankle when 
he ran into a wall in April 1972, and that the left knee and 
ankle were not casted), the Board finds that the veteran 
should be furnished a new examination and opinion based on a 
more accurate history of in-service left ankle injury.  

With respect to the issues of entitlement to service 
connection for a low back disorder and a right shoulder 
disorder, since service medical records reflect treatment for 
right shoulder injury in August 1974, and for back injury 
arising out of motor vehicle accidents in 1970 and 1975, and 
a cycle accident in July 1970, and there is current evidence 
of right shoulder and low back disability, the Board finds 
that the veteran should be afforded an appropriate 
examination and opinion as to whether it is at least as 
likely as not that any current low back and right shoulder 
disorder is related to service, or in the case of arthritis, 
to a period of one year following service.  

Finally, with respect to the remaining issues of entitlement 
to service connection for bilateral hearing loss and 
sinusitis, even though there is no current evidence of 
disability with respect to these claims, service medical 
records reflect evaluation and treatment for hearing problems 
and sinusitis, a November 1974 systems review noted both a 
history of sinusitis and "hearing loss secondary to exposure 
to excessive noise in Vietnam," and the veteran was noted to 
have hearing thresholds in the left ear at 45 decibels at 
4000 Hertz in October 1970, and at 25 decibels at 4000 Hertz 
in March 1976.  In addition, the veteran has claimed that he 
has had continuing problems with his hearing since service, 
and noted his recurrent problems with sinusitis at the time 
of a 1997 VA neurological examination.  

Therefore, the Board finds that the veteran should also be 
furnished with appropriate examinations and opinions as to 
whether it is at least as likely as not that any current 
hearing loss and sinusitis are related to the veteran's 
active service.  Accordingly, the case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any residual 
of left ankle fracture, right shoulder 
disorder, and low back disorder.  The 
veteran's claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be conducted, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not (50 percent 
probability or more) that any residual 
of left ankle fracture, right shoulder 
disorder and low back disorder are 
related to the veteran's active 
service.

2.  The veteran should be afforded an 
appropriate examination to determine 
the nature and etiology of any hearing 
loss.  The veteran's claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that the veteran's hearing 
loss, if any, is related to active 
service, to include exposure to 
excessive noise therein.  

3.  The veteran should also be afforded 
an appropriate examination to determine 
the nature and etiology of any 
sinusitis.  The veteran's claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that any current chronic 
sinusitis is related to active service.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and be given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


